Exhibit 10.2

[Dealer’s name and address]

[            ], 2017

 

To: Rambus Inc.

1050 Enterprise Way, Suite 700

Sunnyvale, California 94089

Attention:             Greg Barrett

Telephone No.:    (408) 462 8649

Facsimile No.:     (408) 426-8001

 

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[Dealer] (“Dealer”) and Rambus Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
November 13, 2017 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2023 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
[150,000,000] (as increased by [up to]1 an aggregate principal amount of USD
[22,500,000] [if and to the extent that]2[pursuant to the exercise by]3 the
Initial Purchasers (as defined herein) [exercise]4[of]5 their over-allotment
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture [to be]6 dated November
17, 2017 between Counterparty and U.S. Bank National Association, as trustee
(the “Indenture”). In the event of any inconsistency between the terms defined
in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the [draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties]7[Indenture as executed]8. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended following such
date (other than any amendment pursuant to (x) Section 10.01(m) of the Indenture
that, as reasonably determined by the Calculation Agent in good faith and in a
commercially reasonable manner, conforms the Indenture to the description of
Convertible Notes in the Offering Memorandum or (y) Section 5.13 of the
Indenture), any such amendment will be disregarded for purposes of this
Confirmation (other than as provided in Section 9(h)(iii) below) unless the
parties agree otherwise in writing.

 

 

1  Include in the Base Call Option Confirmation.

2  Include in the Base Call Option Confirmation.

3  Include in the Additional Call Option Confirmation.

4  Include in the Base Call Option Confirmation.

5  Include in the Additional Call Option Confirmation.

6  Insert if Indenture is not completed at the time of the Confirmation.

7  Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8  Include in the Additional Call Option Confirmation, but only if the
Additional Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)[, (ii) the
election of an executed guarantee of [                    ] (“Guarantor”) dated
as of the Trade Date in substantially the form attached hereto as Annex A as a
Credit Support Document, (iii) the election of Guarantor as a Credit Support
Provider in relation to Dealer]9 and [(ii)][(iv)] the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer,
with a “Threshold Amount” of 3% of Dealer’s [ultimate parent’s] shareholders’
equity (provided that (a) the phrase “, or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the relevant party to
make the payment when due; and (iii) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”)) on the Trade Date. In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:    [            ], 2017 Effective Date:    The [second] Exchange
Business Day immediately prior to the Premium Payment Date Option Style:   
“Modified American”, as described under “Procedures for Exercise” below Option
Type:    Call Buyer:    Counterparty Seller:    Dealer Shares:    The common
stock of Counterparty, par value USD 0.001 per share (Exchange symbol “RMBS”).
Number of Options:    [                    ]10. For the avoidance of doubt, the
Number of Options shall be reduced by any Options exercised by Counterparty. In
no event will the Number of Options be less than zero.

 

 

9  Requested if Dealer is not the highest rated entity in group, typically from
Parent.

10  For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

 

2



--------------------------------------------------------------------------------

  Applicable Percentage:    [    ]%   Option Entitlement:    A number equal to
the product of the Applicable Percentage and [    ]11.   Strike Price:    USD
[                    ]   Premium:    USD [                    ]   Premium
Payment Date:    [            ], 2017   Exchange:    The NASDAQ Global Select
Market   Related Exchange(s):    All Exchanges; provided that Section 1.26 of
the Equity Definitions shall be amended to add the words “United States” before
the word “exchange” in the tenth line of such section.   Excluded Provisions:   
Section 5.06(g), Section 5.09 and Section 5.11 of the Indenture. Procedures for
Exercise.      Conversion Date:    With respect to any conversion of a
Convertible Note, the date on which the Holder (as such term is defined in the
Indenture) of such Convertible Note satisfies all of the requirements for
conversion thereof as set forth in Section 5.02(a) of the Indenture; provided
that if Counterparty has not delivered to Dealer a related Notice of Exercise,
then in no event shall a Conversion Date be deemed to occur hereunder (and no
Option shall be exercised or deemed to be exercised hereunder) with respect to
any surrender of a Convertible Note for conversion in respect of which
Counterparty has elected to designate a financial institution for exchange in
lieu of conversion of such Convertible Note pursuant to Section 5.16 of the
Indenture.   Free Convertibility Date:    November 1, 2022   Expiration Time:   
The Valuation Time   Expiration Date:    February 1, 2023, subject to earlier
exercise.   Multiple Exercise:    Applicable, as described under “Automatic
Exercise” below.   Automatic Exercise:    Notwithstanding Section 3.4 of the
Equity Definitions, and subject to Section 9(h)(ii), on each Conversion Date in
respect of which a Conversion Notice (as such term is defined in the Indenture)
that is effective as to Counterparty has been delivered by the relevant
converting Holder, a number of Options equal to [(i)] the

 

11  Insert the initial Conversion Rate for the Convertible Notes.

 

3



--------------------------------------------------------------------------------

     number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred [minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated November [    ], 2017
between Dealer and Counterparty (the “Base Call Option Confirmation”),]12 shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty or the Trustee (or other
agent authorized by Counterparty and previously identified to Dealer by
Counterparty in writing) on behalf of Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below; provided
further that if the Trustee or any other such agent on behalf of Counterparty
provides such Notice of Exercise to Dealer, Dealer shall be entitled to rely on
the accuracy of such Notice of Exercise without any independent investigation.  
   Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.  
Notice of Exercise:    Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options, Counterparty or the Trustee (or other agent authorized by Counterparty
and previously identified to Dealer by Counterparty in writing) on behalf of
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period (the “Exercise Notice Deadline”) for the Options
being exercised of (i) the number of such Options, (ii) the scheduled first day
of the Settlement Averaging Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Options, and (iv) if the Relevant Settlement
Method is Combination Settlement, the percentage of the consideration due upon
conversion per Convertible Note in excess of the principal amount thereof that
Counterparty has elected to pay to Holders (as such term is defined in the
Indenture) in cash (the “Cash Percentage”); provided that notwithstanding the
foregoing, in respect of any Options relating to Convertible Notes with a
Conversion Date occurring prior to the Free Convertibility Date, such notice
(and the related exercise of Options) shall be effective if given after the
Exercise Notice Deadline, but prior to 4:00 p.m. (New York City time) on the
fifth Scheduled Valid Day following the Exercise Notice Deadline, in which event
the Calculation Agent shall have the right to adjust the delivery obligation
under this Confirmation as appropriate to reflect the commercially reasonable
additional costs (including, but not limited to, additional costs related to

 

12  Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

   hedging mismatches and market losses and gains) and commercially reasonable
expenses incurred by Dealer in connection with commercially reasonable hedging
activities (including the unwinding of any commercially reasonable Hedge
Positions) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline and Dealer’s obligation to make any payment or
delivery in respect of such exercise shall not be extinguished; and provided
further that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given on or prior to the second Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the information required in
clause (i) above, and (B) if the Relevant Settlement Method for such Options is
(x) Cash Settlement or (y) Combination Settlement, Dealer shall have received a
separate notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying the information required in clause (iii) and, if
applicable, clause (iv) above. Counterparty acknowledges its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act (as defined below) and the rules and regulations thereunder,
in respect of any election of a settlement method with respect to the
Convertible Notes. The parties hereto agree and acknowledge that if the Trustee
or any other agent authorized by Counterparty and previously identified to
Dealer by Counterparty in writing on behalf of Counterparty provides notice to
Dealer as provided for in the second immediately preceding sentence, Dealer
shall be entitled to rely on the accuracy of such notice without any independent
investigation. Valuation Time:    At the close of trading of the regular trading
session on the Exchange; provided that if the principal trading session is
extended past the close of the regular trading session for the Exchange, the
Calculation Agent shall determine the Valuation Time in good faith and in a
commercially reasonable manner. Market Disruption Event:    Section 6.3(a) of
the Equity Definitions is hereby replaced in its entirety by the following:   
“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m., New York
City time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts traded on any U.S. exchange relating to
the Shares.”

 

5



--------------------------------------------------------------------------------

Settlement Terms.      Settlement Method:    For any Option, Net Share
Settlement; provided that if the Relevant Settlement Method set forth below for
such Option is not Net Share Settlement, then the Settlement Method for such
Option shall be such Relevant Settlement Method, but only if Counterparty, or
the Trustee (or other agent authorized by Counterparty and previously identified
to Dealer by Counterparty in writing) on behalf of Counterparty, shall have
notified Dealer of the Relevant Settlement Method in the Notice of Exercise or
Notice of Final Settlement Method, as applicable, for such Option. The parties
hereto agree and acknowledge that if the Trustee or any other agent authorized
by Counterparty and previously identified to Dealer by Counterparty in writing
on behalf of Counterparty provides notice to Dealer as provided for in the
proviso to the immediately preceding sentence, Dealer shall be entitled to rely
on the accuracy of such notice without any independent investigation.   Relevant
Settlement Method:    In respect of any Option:      (i) if Counterparty has not
elected to settle all or any portion of its conversion obligations in respect of
the related Convertible Note in excess of its principal amount in cash either by
specifying a Cash Percentage of 0% or not timely specifying a Cash Percentage,
in each case, pursuant to Section 5.03(a)(i) of the Indenture, then the Relevant
Settlement Method for such Option shall be Net Share Settlement; and      (ii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note in excess of its principal amount in a combination
of cash and Shares by specifying a Cash Percentage less than 100% but greater
than 0% pursuant to Section 5.03(a)(i) of the Indenture, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and     
(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in excess of its principal amount
entirely in cash by specifying a Cash Percentage of 100% pursuant to
Section 5.03(a)(i) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.   Net Share Settlement:    If Net Share Settlement is applicable to
any Option exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for each such Option, a number of
Shares (the “Net Share Settlement Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for each

 

6



--------------------------------------------------------------------------------

   such Option, of (i) (a) the Daily Option Value for such Valid Day, divided by
(b) the Relevant Price on such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the Net
Share Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option, divided by the Applicable Limit Price on the
Settlement Date for such Option.    Dealer will pay cash in lieu of delivering
any fractional Shares to be delivered with respect to any Net Share Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period. Combination Settlement:    If Combination
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will pay or deliver, as the case may be, to Counterparty, on the relevant
Settlement Date for each such Option:   

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the product of
(1) the Cash Percentage and (2) the Daily Option Value, divided by (B) the
number of Valid Days in the Settlement Averaging Period; and

  

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option, and (y) the Combination Settlement Share Amount for
such Option, multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

 

7



--------------------------------------------------------------------------------

Cash Settlement:    If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of
(i) the Daily Option Value for such Valid Day, divided by (ii) the number of
Valid Days in the Settlement Averaging Period; provided that in no event shall
the Cash Settlement Amount exceed the Applicable Limit for such Option. Daily
Option Value:    For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) the Relevant Price on such
Valid Day less the Strike Price on such Valid Day; provided that if the
calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero. Applicable Limit:    For any
Option, an amount of cash equal to the Applicable Percentage, multiplied by the
excess of (i) the aggregate of (A) the amount of cash, if any, paid to the
Holder of the related Convertible Note upon conversion of such Convertible Note
as determined pursuant to Section 5.03(a) of the Indenture and (B) the number of
Shares, if any, delivered to the Holder of the related Convertible Note upon
conversion of such Convertible Note as determined pursuant to Section 5.03(a) of
the Indenture, multiplied by the Applicable Limit Price on the Settlement Date
for such Option, over (ii) USD 1,000. Applicable Limit Price:    On any day, the
opening price as displayed under the heading “Op” on Bloomberg page RMBS
<equity> (or any successor thereto). Valid Day:    A day on which (i) there is
no Market Disruption Event and (ii) trading in the Shares generally occurs on
the Exchange or, if the Shares are not then listed on the Exchange, on the
principal other U.S. national or regional securities exchange on which the
Shares are then listed or, if the Shares are not then listed on a U.S. national
or regional securities exchange, on the principal other market on which the
Shares are then listed or admitted for trading. If the Shares are not so listed
or admitted for trading, “Valid Day” means a Business Day. Scheduled Valid Day:
   A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day. Business Day:    Any day other than
a Saturday, a Sunday or a day on which state or federally chartered banking
institutions in New York, New York are not required to be open.

 

8



--------------------------------------------------------------------------------

Relevant Price:    On any Valid Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page RMBS <equity>
AQR (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading on the Exchange to the Scheduled
Closing Time of the Exchange on such Valid Day (or if such volume-weighted
average price is unavailable, the market value of one Share on such Valid Day,
as determined by the Calculation Agent in good faith and in a commercially
reasonable manner using, if practicable, a volume-weighted average method). The
Relevant Price will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours. Settlement
Averaging Period:    For any Option and regardless of the Settlement Method
applicable to such Option:   

(i)     if the related Conversion Date occurs prior to the Free Convertibility
Date, the 20 consecutive Valid Days commencing on, and including, the second
Valid Day following such Conversion Date; or

  

(ii)    if the related Conversion Date occurs on or following the Free
Convertibility Date, the 20 consecutive Valid Days commencing on, and including,
the 21st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:    For any Option, the date cash is paid and Shares, if any,
are delivered under the terms of the Indenture with respect to the conversion of
the Convertible Note related to such Option. Settlement Currency:    USD Other
Applicable Provisions:    The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11
of the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Settled”. “Share Settled” in relation to any Option means that Net Share
Settlement or Combination Settlement is applicable to that Option.
Representation and Agreement:    Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 

9



--------------------------------------------------------------------------------

3.     Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:   Potential Adjustment Events:   
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price,” “Daily VWAP,” “Daily Settlement
Amount,” “Daily Conversion Value” or “Daily Net Settlement Amount” (each as
defined in the Indenture). For the avoidance of doubt, Dealer shall not have any
delivery or payment obligation hereunder, and no adjustment shall be made to the
terms of the Transaction, on account of (x) any distribution of cash, property
or securities by Counterparty to holders of the Convertible Notes (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the third
sentence of Section 5.06(c) of the Indenture or the fourth sentence of
Section 5.06(d) of the Indenture).   Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding Section 11.2(c) of the Equity
Definitions, upon any Potential Adjustment Event, the Calculation Agent shall
make a corresponding adjustment to any one or more of the Strike Price, Number
of Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction.      Notwithstanding the foregoing
and “Consequences of Merger Events / Tender Offers” below:     

(i)     if the Calculation Agent acting in good faith and in a commercially
reasonable manner disagrees with any adjustment pursuant to the terms and
provisions of the Indenture that is the basis of any calculation hereunder and
that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 5.08 of the
Indenture, Section 5.13 of the Indenture or any supplemental indenture entered
into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner;

 

10



--------------------------------------------------------------------------------

  

(ii)    in connection with any Potential Adjustment Event as a result of an
event or condition set forth in Section 5.06(b) of the Indenture or
Section 5.06(c) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.06(b) of the Indenture) or
“SP0” (as such term is used in Section 5.06(c) of the Indenture), as the case
may be, begins before Counterparty has publicly announced the event or condition
giving rise to such Potential Adjustment Event, then the Calculation Agent shall
have the right to adjust any variable relevant to the exercise, settlement or
payment for the Transaction as appropriate to reflect the reasonable costs
(including, but not limited to, hedging mismatches and market losses customary
for transactions of this type (subject to the requirements set forth under
“Hedging Adjustments” below)) and reasonable expenses incurred by Dealer in
connection with its reasonable hedging activities customary for transactions of
this type (subject to the requirements set forth under “Hedging Adjustments”
below) as a result of such event or condition not having been publicly announced
prior to the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned (whether or not there has been an
adjustment to the “Conversion Rate” (as defined in the Indenture) under the
Indenture for such Potential Adjustment Event), (b) the “Conversion Rate” (as
defined in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (including, but not
limited to, hedging mismatches and market losses customary for transactions of
this type (subject to the requirements set forth under “Hedging Adjustments”
below)) and reasonable expenses incurred by Dealer in connection with its

 

11



--------------------------------------------------------------------------------

    

reasonable hedging activities customary for transactions of this type (subject
to the requirements set forth under “Hedging Adjustments” below) as a result of
such Potential Adjustment Event Change.

  Dilution Adjustment Provisions:    Sections 5.06(a), (b), (c), (d) and (e) and
Section 5.08 of the Indenture. Extraordinary Events applicable to the
Transaction:   Merger Events:    Applicable; provided that notwithstanding
Section 12.1(b) of the Equity Definitions, a “Merger Event” means the occurrence
of any event or condition set forth in the definition of “Merger Event” in
Section 5.13 of the Indenture.   Tender Offers:    Applicable; provided that
notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in Section 5.06(e) of
the Indenture.   Consequences of Merger Events / Tender Offers:   
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment” (as determined by the
Calculation Agent acting in good faith and in a commercially reasonable manner
by reference to the relevant provisions of the Indenture); provided, however,
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate determined pursuant to any Excluded Provision; provided further
that if, with respect to a Merger Event or a Tender Offer, (i) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or will not be the
Issuer following such Merger Event or Tender Offer, then, in either case,
Cancellation and Payment (Calculation Agent Determination) may apply in Dealer’s
commercially reasonable discretion.   Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the

 

12



--------------------------------------------------------------------------------

     Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:      Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the word “Shares” with the phrase “Hedge Positions” in clause (X) thereof,
(ii) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof and
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”.
  Failure to Deliver:    Applicable   Hedging Disruption:    Applicable;
provided that:     

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

    

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

  Increased Cost of Hedging:    Not Applicable   Hedging Party:    For all
applicable Additional Disruption Events, Dealer. All calculations and
determinations by Hedging Party shall be made in good faith and in a
commercially reasonable manner. Following any calculation by Hedging Party
hereunder, upon written request by Counterparty, Hedging Party will provide to
Counterparty

 

13



--------------------------------------------------------------------------------

     by email to the email address provided by Counterparty in such written
request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided, however, that in no event will Hedging Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it.   Determining
Party:    For all applicable Extraordinary Events, Dealer. All calculations and
determinations by Determining Party shall be made in good faith and in a
commercially reasonable manner. Following any calculation by Determining Party
hereunder, upon written request by Counterparty, Determining Party will provide
to Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided, however, that in no event will Determining Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it.  
Non-Reliance:    Applicable.   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Hedging Adjustments:    For the avoidance of doubt,
whenever Dealer or the Calculation Agent is permitted to make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event (other than, for the avoidance of doubt, any
adjustment that is required to be made by reference to the Indenture), the
Calculation Agent or Dealer shall make such adjustment by reference to the
effect of such event on Dealer assuming that Dealer maintains a commercially
reasonable hedge position.   Additional Acknowledgments:    Applicable 4.  
Calculation Agent.    Dealer; provided that following the occurrence and during
the continuance of an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five Exchange Business Days following notice to the
Calculation Agent by Counterparty of such failure, Counterparty shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the first date the Calculation

 

14



--------------------------------------------------------------------------------

   Agent fails to timely make such calculation, adjustment or determination or
to perform such obligation, as the case may be, and ending on the earlier of the
Early Termination Date with respect to such Event of Default and the date on
which such Event of Default is no longer continuing, as the Calculation Agent.
   All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation by
the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

Bank:                  Wells Fargo Bank

ABA#:               121000248

Acct No.:           4945059590

Beneficiary:       Rambus Inc.

Ref:                    Project Ringside

Account for delivery of Shares to Counterparty:

To be provided upon request.

 

  (b) Account for payments to Dealer:

Bank:               [                     ]

ABA#:             [                    ]

Acct No.:         [                    ]

Beneficiary:     [                     ]

Ref:                  [                     ]

Account for delivery of Shares from Dealer:

DTC [                    ]

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [                    ]

 

15



--------------------------------------------------------------------------------

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

 Rambus Inc.

 1050 Enterprise Way, Suite 700

 Sunnyvale, California 94089

 Attention:

  Greg Barrett

 Telephone No.:

  (408) 462 8649

 Facsimile No.:

  (408) 426-8001

(b)     Address for notices or communications to Dealer:

 [                    ]

 

 [                    ]

 

 Email:

  [                    ]

 Facsimile No:

  [                    ]

 With a copy to:

 Attention:

  [                    ]

 Title:

  [                    ]

 Telephone No:

  [                    ]

 Email:

  [                    ]

 

8. Representations and Warranties of Counterparty.

 

  (a) Representations and Warranties of Counterparty. Each of the
representations and warranties of Counterparty set forth in Section 2 of the
Purchase Agreement (the “Purchase Agreement”), dated as of November 14, 2017,
among Counterparty and Barclays Capital Inc., Credit Suisse Securities (USA) LLC
and Deutsche Bank Securities Inc., as representatives of the initial purchasers
party thereto (the “Initial Purchasers”), are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein. Counterparty hereby
further represents and warrants to Dealer on the date hereof and on and as of
the Premium Payment Date that:

 

  (i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (ii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of (A) the certificate of incorporation or by-laws
(or any equivalent documents) of Counterparty, or (B) any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or (C) any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, except for any
such conflicts, breaches, defaults or lien creations in the cases of clause
(C) above that would not adversely affect the ability of Counterparty to fulfill
its obligations under this Transaction.

 

16



--------------------------------------------------------------------------------

  (iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (iv) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (v) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.13

 

  (vi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

 

  (vii) Counterparty has received, read and understands the OTC Options Risk
Disclosure Statement provided by Dealer and a copy of the most recent disclosure
pamphlet prepared by The Options Clearing Corporation entitled “Characteristics
and Risks of Standardized Options”.

 

  (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” (as such term is defined in Section 1a(18) of
the Commodity Exchange Act, as amended (the “CEA”), other than a person that is
an eligible contract participant under Section 1a(18)(C) of the CEA). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.

 

  (c) Each of Dealer and Counterparty agrees and represents that it is a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, or an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act.

 

  (d) Each of Dealer and Counterparty agrees and represents that the assets used
in the Transaction (1) are not assets of any “plan” (as such term is defined in
Section 4975 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”))
subject to Section 4975 of the Code or any “employee benefit plan” (as such term
is defined in Section 3(3) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

 

  (e) Each of Dealer and Counterparty acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Premium Payment Date, with respect to due incorporation,
existence and good standing of Counterparty in Delaware, the due authorization,
execution and delivery of this Confirmation, and, in respect of the execution,
delivery and performance of this Confirmation, the absence of any conflict with
or breach of any material agreement required to be filed as an exhibit to
Counterparty’s Annual Report on Form 10-K, Counterparty’s certificate of
incorporation or Counterparty’s by-laws. Delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

 

13  Counterparty/Counterparty’s counsel to confirm no reporting or consent
requirements applicable to Dealer’s ownership of Shares.

 

17



--------------------------------------------------------------------------------

  (b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
[                    ]14 million (in the case of the first such notice) or
(ii) thereafter more than [                    ]15 million less than the number
of Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is a party and indemnity could have been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange

 

14  Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%, based on dealer with highest Applicable
Percentage.

15 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice, based on dealer with highest Applicable Percentage.

 

18



--------------------------------------------------------------------------------

  Act”), of any securities of Counterparty, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to manipulate the price of
the Shares (or any security convertible into or exchangeable for the Shares) in
violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign (such transfer or
assignment, a “Transfer”) all or any part of its rights or obligations under the
Transaction (A) to any affiliate of Dealer (1) that has a long-term issuer
rating that is equal to or better than Dealer’s credit rating at the time of
such Transfer, or (2) whose obligations hereunder will be guaranteed, pursuant
to the terms of a customary guarantee in a form used by Dealer generally for
similar transactions, by Dealer or Dealer’s ultimate parent,

 

19



--------------------------------------------------------------------------------

  or (B) to any other third party with a long-term issuer rating equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
Transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such third party, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer;
provided that either (x) the transferee in any such Transfer shall be a “dealer
in securities” within the meaning of Section 475(c)(1) of the Code or (y) the
Transfer will not result in a deemed exchange by Counterparty within the meaning
of Section 1001 of the Code; and provided further that Dealer shall provide
prompt written notice to Counterparty following any such Transfer. If at any
time at which (A) the Section 16 Percentage exceeds 8.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).    The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part, beneficially owns (within the meaning of Section 13 of the
Exchange Act), without duplication, on such day (or, to the extent that for any
reason the equivalent calculation under Section 16 of the Exchange Act and the
rules and regulations thereunder results in a higher number, such higher number)
and (B) the denominator of which is the number of Shares outstanding on such
day.    The “Option Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

20



--------------------------------------------------------------------------------

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply. Dealer shall be discharged of its
obligations to Counterparty under this Confirmation to the extent such Dealer
Designated Affiliate fully performs the obligations designated by Dealer to such
Dealer Designated Affiliate under this Section 9(e)(iii).

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder that would be
customarily applicable to transactions of this type by the dealers in this
market as determined by the Calculation Agent, Dealer reasonably determines that
it would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Insert agency language for particular Dealer, if applicable.]][Reserved.]

 

  (h) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 8.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 5.11 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as

 

21



--------------------------------------------------------------------------------

  defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section 9(h)(ii). Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Make-Whole Conversion Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise [minus the number of
“Make-Whole Conversion Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes]16 and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Make-Whole Conversion Options. Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, (x) in determining the amount payable pursuant to Section 6
of the Agreement, the Calculation Agent shall not take into account any
adjustments to the Option Entitlement that result from corresponding adjustments
to the Conversion Rate pursuant to Section 5.11 of the Indenture and (y) the
provisions of Section 9(k) shall apply to any amount that is payable by Dealer
to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party); provided that the amount of cash deliverable in respect of such
early termination by Dealer to Counterparty shall not be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Make-Whole Conversion Options, multiplied by (2) the Conversion Rate
(after taking into account any applicable adjustments to the Conversion Rate
pursuant to Section 5.11 of the Indenture), multiplied by (3) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner over (II) the aggregate principal amount of such Convertible
Notes, as determined by the Calculation Agent in a commercially reasonable
manner.

 

  (iii) Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend (other than,
in each case, any amendment or supplement (x) pursuant to Section 10.01(m) of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 5.13 of the Indenture), in each case, without the
consent of Dealer.

 

  (iv) Promptly following any repurchase and cancellation of Convertible Notes,
including without limitation pursuant to Article 4 of the Indenture in
connection with a “Fundamental Change” (as defined in the Indenture) (a
“Convertible Notes Repurchase Event”), Counterparty shall notify Dealer in
writing of such repurchase and cancellation and the number of Convertible Notes
in USD 1,000 principal amount so repurchased and

 

16 

Include in Additional Call Option Confirmation.

 

22



--------------------------------------------------------------------------------

  cancelled (any such notice, a “Notes Repurchase Notice”). Notwithstanding
anything to the contrary in this Confirmation, the receipt by Dealer from
Counterparty of any Notes Repurchase Notice shall constitute an Additional
Termination Event as provided in this paragraph. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of its delivery of any Notes Repurchase
Notice. Upon receipt of any such Notes Repurchase Notice, Dealer shall promptly
designate an Exchange Business Day following receipt of such Notes Repurchase
Notice (which in no event shall be earlier than the related repurchase
settlement date for such Convertible Notes) as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Repurchase Options”) equal to the lesser of (A) the number of such
Convertible Notes specified in such Notes Repurchase Notice [minus the number of
“Repurchase Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Convertible Notes (and for the purposes of determining
whether any Options under this Confirmation or under the Base Call Option
Confirmation will be among the Repurchase Options hereunder or under, and as
defined in, the Base Call Option Confirmation, the Convertible Notes specified
in such Notes Repurchase Notice shall be allocated first to the Base Call Option
Confirmation until all Options thereunder are exercised or terminated)]17 and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repurchase Options. Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Repurchase Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. For avoidance of doubt, in
determining the amount payable in respect of such Additional Termination Event
pursuant to Section 6 of the Agreement, Dealer shall assume (1) the relevant
Convertible Notes Repurchase Event and any conversions, adjustments, agreements,
payments, deliveries or acquisitions of, by or on behalf of Counterparty leading
thereto had not occurred, (2) no adjustments to the Conversion Rate have
occurred pursuant to any Excluded Provisions and (3) the Convertible Notes
remain outstanding.

 

  (v) Notwithstanding anything to the contrary in the Equity Definitions, if, as
a result of an applicable Extraordinary Event, the Transaction would be
cancelled or terminated (whether in whole or in part) pursuant to Article 12 of
the Equity Definitions, an Additional Termination Event (with the Transaction
(or portion thereof) being the Affected Transaction, Counterparty being the sole
Affected Party and Dealer being the party entitled to designate an Early
Termination Date pursuant to Section 6(h) of the Agreement) shall be deemed to
occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions,
Section 6 of the Agreement shall apply to such Affected Transaction.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

 

17  Include in the Additional Call Option Confirmation.

 

23



--------------------------------------------------------------------------------

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(a)(v) as of the date of such election and (c) Dealer agrees,
in its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

24



--------------------------------------------------------------------------------

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (l) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF EITHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

  (m)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in customary form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering of equity securities of comparable size of
companies of comparable size, maturity and line of business; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary

 

25



--------------------------------------------------------------------------------

  for private placements of equity securities of comparable size of companies of
comparable size, maturity and line of business, in customary form and substance
that is commercially reasonable and reasonably satisfactory to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts and at such time(s), requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in its reasonable discretion, that such action is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that in no event shall Dealer have the right to so postpone
or add any Valid Day(s) or any such other date beyond the 30th Valid Day
immediately following the last Valid Day of the relevant Settlement Averaging
Period (determined without regard to this Section 9(o)).

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

26



--------------------------------------------------------------------------------

  (ii) (A) Counterparty shall give Dealer commercially reasonable advance (but
in no event less than one Exchange Business Day) written notice of the section
or sections of the Indenture and, if applicable, the formula therein, pursuant
to which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (t) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (u) Early Unwind. In the event the sale of the [“Underwritten
Securities”]18[“Option Securities”]19 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date; provided that Counterparty shall purchase from Dealer on the Early Unwind
Date all Shares purchased by Dealer or one or more of its affiliates for the
purpose of hedging the Transaction and reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Dealer in its sole good faith discretion.
Dealer shall notify Counterparty of such amount and Counterparty shall pay such
amount in immediately available funds on the Early Unwind Date. Each of Dealer
and Counterparty represents and acknowledges to the other that, subject to the
proviso included in this Section 9(u), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

 

18  Insert for Base Call Option Confirmation.

19  Insert for Additional Call Option Confirmation.

 

27



--------------------------------------------------------------------------------

  (v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (w) Determinations; Adjustments. All calculations, adjustments and
determinations made by Dealer hereunder, whether as Calculation Agent, as
Determining Party or following the occurrence of an Early Termination Date,
shall be made in good faith and in a commercially reasonable manner. Following
any determination, adjustment or calculation by Dealer hereunder (including,
without limitation, in its capacity as Calculation Agent), Dealer will provide
to Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided, however, that in no event will Dealer be obligated
to share with Counterparty any proprietary or confidential data or information
or any proprietary or confidential models used by it. For the avoidance of
doubt, whenever the Calculation Agent or Determining Party (as the case may be)
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Equity Definitions (other than any adjustment required to be made by
reference to the terms of the Convertible Notes or the Indenture) to take into
account the effect of an event, the Calculation Agent or Determining Party (as
the case may be) shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

  (x) Additional ISDA Schedule Terms.

 

  1. Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

 

  2. Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

 

  3. Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

 

  (y) Understanding and Acknowledgement. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with this Transaction and
any other over-the-counter derivative transaction between Counterparty and
Dealer or Dealer’s affiliates, Dealer or its affiliates, as the case may be, is
acting as principal and is not a fiduciary or adviser to Counterparty in respect
of any such transaction, including any entry into or exercise, amendment, unwind
or termination thereof.

 

  (z)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any

 

28



--------------------------------------------------------------------------------

  agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (aa) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

29



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,   [DEALER]   By:  

                                                          

  Authorized Signatory   Name:  

Accepted and confirmed

as of the Trade Date:

 

RAMBUS INC. By:  

                                                          

Authorized Signatory Name:  